                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADAM SCOTT                                  :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
UNITED STATES OF AMERICA                    :      NO. 19-2263

                                        ORDER

      NOW, this 9th day of December, 2019, upon consideration of the Motion to Dismiss

the Complaint (Document No. 12), the plaintiff’s response, the defendant’s reply, and the

plaintiff’s sur-reply, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that the Complaint is DISMISSED WITH

PREJUDICE.




                                                /s/ TIMOTHY J. SAVAGE J.
